I vote for the reversal of this judgment. The legislature has the power to require of a person, before he engages in the work of a plumber, or as a master, or employing, plumber, that he should be examined, and registered, as to his competency. It was so held in People ex rel. Nechamcus v. Warden etc. (144 N.Y. 529), and, for reasons which *Page 91 
were there expressed, such legislation seems to me to be properly within the exercise of the legislative prerogative, as a measure in the interest of the public health. But I am clear in my opinion that the legislature cannot prevent an association of persons in a partnership from carrying on the plumbing business, because some of the partners, although having nothing to do with the plumbing work, or its supervision, are not registered as plumbers. That would be an unjustifiable interference with fundamental rights, against which the Constitution furnishes a guaranty. The question turns, as I think, upon the act of 1900, and it is not, when reasonably read, open to such a construction. The act continued to require, as did the original act of 1892, examination and registration as before; but, only, as to such persons who were plumbers, or who were acting as employing, or as master, plumbers. In the present case, the fact, as stipulated, is that one partner, exclusively, attended to the plumbing part of the firm business and that the other, exclusively, attended to the book-keeping and financial part of it. The law applied to the former; but not to the latter. It discloses no intent, and none should be presumed, to impair the common-law right of a person to engage in a lawful business pursuit. He may contribute his capital, or his clerical services, to the business concern and become a partner and, if not a plumber, nor proposing to act as a master plumber in the undertaking of the concern, the act has no reference to him. I think the law governing the case should be construed as it is enacted and defined in the act of 1900; but should the act of 1896 be deemed to be, nevertheless, applicable and not limited in its meaning by the later act, then I agree with Judge O'BRIEN that it was not a valid exercise of the legislative power.
BARTLETT, HAIGHT and VANN, JJ., concur with O'BRIEN, J.; CULLEN, Ch. J., and WERNER, J., concur with GRAY, J.
Judgment reversed, etc. *Page 92